         Case 1:18-cv-02921-JMF Document 588 Filed 05/30/19 Page 1 of 2



May 30, 2019

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     NYIC Plaintiffs’ motion to file redacted and sealed materials in State of New
               York, et al. v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman:

        Pursuant to Rule 7(C)(ii) of this Court’s Individual Rules and Practices, NYIC Plaintiffs
respectfully request leave to publicly file a redacted version of their letter brief and two
accompanying exhibits, filed simultaneously today, seeking an order to show cause whether
sanctions or other appropriate relief are warranted. The redacted portions of the letter brief and
two accompanying exhibits involve certain deposition testimony of Secretary Ross’s expert
advisor A. Mark Neuman in this case. At his deposition, Defendants objected on deliberative
process grounds to certain testimony by Mr. Neuman concerning his interactions with senior
DOJ official John Gore. In light of those objections, the parties agreed at the time not to publicly
disclose Mr. Neuman’s testimony over which Defendants asserted deliberative-process privilege.
Based on the agreement at the time, Defendants may take the position that the testimony at issue
should remain under seal.
        To be clear, NYIC Plaintiffs oppose any sealing or maintaining of the redactions to the
testimony at issue in the letter brief and accompanying exhibits, and we will be filing a motion to
unseal such testimony. Because the testimony at issue is demonstrably false and cuts to the heart
of the central issues in this case, Defendants will be unable to justify concealing this testimony
from public view in light of the presumption favoring public access to judicial documents. See,
e.g., Lugosh v. Pyramid Co. of Onondoga 435 F.3d 110, 119-20 (2d Cir. 2006).
                                              Respectfully submitted,

                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               AMERICAN CIVIL LIBERTIES UNION


                                               By:   /s/ John A. Freedman          _


Dale Ho                                                      Andrew Bauer
American Civil Liberties Union Foundation                    Arnold & Porter Kaye Scholer LLP
125 Broad St.                                                250 West 55th Street
New York, NY 10004                                           New York, NY 10019-9710
(212) 549-2693                                               (212) 836-7669
dho@aclu.org                                                 andrew.bauer@arnoldporter.com




                                                 1
         Case 1:18-cv-02921-JMF Document 588 Filed 05/30/19 Page 2 of 2



Sarah Brannon+**                                           John A. Freedman
American Civil Liberties Union Foundation                  R. Stanton Jones++
915 15th Street NW                                         David P. Gersch
Washington, DC 20005-2313                                  Elisabeth S. Theodore++
202-675-2337                                               Daniel F. Jacobson+
sbrannon@aclu.org                                          Arnold & Porter Kaye Scholer LLP
                                                           601 Massachusetts Avenue NW
Perry M. Grossman                                          Washington, DC 20001-3743
New York Civil Liberties Union Foundation                  (202) 942-5000
125 Broad St.                                              john.freedman@arnoldporter.com
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org


+ admitted pro hac vice
++ pro hac vice application forthcoming
** Not admitted in D.C.; practice limited pursuant to D.C. App. R. 49(c)(3).

                           Attorneys for NYIC Plaintiffs, 18-CV-5025




                                                2
